



Exhibit 10.60

PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS




THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is entered into as
of June ___, 2003, by and between Arville & Russell, LLC, a Nevada limited
liability company (“Seller”), and Bedford Property Investors, Inc., a Maryland
corporation (“Bedford”), for the sale to Bedford of the Property (defined in
Section 1.2.11) located in the City of Las Vegas (the “City”), County of Clark
(the “County”), and State of Nevada (the “State”).  In consideration of the
mutual covenants and agreements set forth in this Agreement Bedford and Seller
agree as follows.




ARTICLE 1

DEFINITIONS AND EXHIBITS




1.1

Defined Business Terms.  Each of the following business terms, when used herein
with an initial capital letter, shall have the meaning ascribed to it as
follows:




1.1.1

“Agreement Date” is the date first set forth above.




1.1.2

“Closing” and “Closing Date” shall be the later of (i) fifteen days after the
end of the Inspection Period (defined in Section 1.1.4) or (ii) June 1, 2003 and
shall be the date upon which the Deed (defined in Section 1.2.4) is recorded in
the Official Records of the County.




1.1.3

“Deposit” is One Hundred Ten Thousand Dollars ($110,000.00).

1.1.4

“Inspection Period” means the period expiring at 6:00 p.m. San Francisco time
forty five days after the later of (i) the Agreement Date, (ii) Bedford’s
receipt of the Due Diligence Materials (defined in Section 6.1), or (iii) the
date that copies of all of the fully executed Contingent Leases (defined in
Section 1.2.3) have been delivered to Bedford.  If Bedford tenders the
Inspection Approval Notice (defined in Section 6.3) approving Inspection
Matters, the Inspection Period shall be deemed ended on the date Seller receives
the Inspection Approval Notice.  




1.1.5

“Purchase Price” is Ten Million Seven Hundred Forty Two Thousand Dollars
($10,742,000.00) subject to adjustment as provided in Section 3.1.




1.2

Other Defined Terms.  In addition to the terms defined in Section 1.1 and
elsewhere throughout this Agreement, each of the following terms, when used
herein with an initial capital letter, shall have the meaning ascribed to it as
follows:




1.2.1

“Broker” means Coldwell Banker Commercial – ETN Real Estate Services, located at
5720 South Arville, Suite 108, Las Vegas, Nevada  89118.

1.2.2

“Code” means the Internal Revenue Code of 1986, as amended.




1.2.3

“Contingent Leases” mean the leases set forth below each containing the minimum
terms and conditions set forth herein:  (i) lease with Vegas Valley Fire, Suite
203, for 36 months and 2,040 square feet at a starting rate of $10.13/sf per
year with three percent annual increases, nnn; (ii) lease with English Electric,
Suite 206, for 36 months and 2,028 square feet at a starting rate of $8.70/sf
per year with three percent annual increases, nnn; and (iii) lease with T.
Sitwatjana, Suite 212, for 60 months and 6,084 square feet at a starting rent
rate of $9.10/sf per year with three percent annual increases, nnn;

1.2.4

“Deed” means the Grant Deed conveying to Bedford title to the Real Property,
Appurtenances and Improvements as provided in Section 8.3.1.




1.2.5

“Environmental Laws” mean any federal, state, local or administrative agency
ordinance, law, rule, regulation, order or requirement relating to environmental
conditions, Hazardous Materials or medical waste.




1.2.6

“Escrow” that certain Escrow to be opened with the Escrow Holder (defined in
Section 1.2.7) with respect to this Agreement and the Closing of the sale of the
Property.




1.2.7

“Escrow Holder” means the Title Company (defined in Section 1.2.15) as agent for
First American Title Guaranty Company located at 3960 Howard Hughes Park Way,
Suite 630, Las Vegas, Nevada  89109, Attention:  Carol Dvorak, Phone
702-732-3278 , Fax 702- 732-8492

1.2.8

“Hazardous Materials” means any substance, chemical, waste or other material
which is listed, defined or otherwise identified as “hazardous” or “toxic” under
any of the Environmental Laws, including, without limitation, formaldehyde,
urea, polychlorinated biphenyls, petroleum, petroleum products or by-products,
crude oil, natural gas, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel or mixture thereof, radon, asbestos or any by-product of
same.




1.2.9

“Leases” mean all leases with Tenants (hereafter defined) in effect on the
Agreement Date or which are executed subsequent to the Agreement Date in
accordance with the provisions of Section 10.1.4 which are to be assigned to
Bedford at the Close of Escrow.  Leases include the Contingent Leases and the
Month-to-Month Leases (defined in Section 1.2.10)




1.2.10

“Month to Month Leases” mean any monthly rental agreement for any portion of the
Property including, without limitation, those for Suite 112 (The Roane Company),
Suite 116 (Crystalix) and Suite 124 (Crystalix).




1.2.11

“Property” means all of the items referred to in subparagraphs (a), (b), (c),
(d), (e) and (f) below:

(a)

Real Property.  All that certain real property consisting of approximately 6.8
net acres of land located in Clark County, Nevada, being all of the development
commonly known as Russell Commerce Center, 5720 – 5740 S. Arville, Las Vegas,
Nevada, all as more particularly described in Exhibit A attached hereto (the
“Real Property”);

(b)

Appurtenances.  All rights, privileges and easements appurtenant to the Real
Property, including, without limitation, (1) all minerals, oil, gas and other
hydrocarbon substances on and under the Real Property, (2) all development
rights, air rights, water, water rights and water stock relating to the Real
Property, (3) all other easements, rights-of-ways or appurtenances used in
connection with the beneficial use and enjoyment of the Real Property, (4) all
right, title and interest of Seller in and to any streets, alley, passages, and
other appurtenances included in, adjacent to or used in connection with the Real
Property, before or after the vacation thereof (all of which are collectively
referred to as the “Appurtenances”);

(c)

Improvements.  All improvements and fixtures located on the Real Property,
excluding any fixtures owned by Tenants, but including, without limitation, two
buildings containing approximately 98,324 net rentable square feet of space, as
well as all other buildings and structures presently located on the Real
Property, all apparatus, equipment and appliances used in connection with the
operation or occupancy of the Real Property, such as heating and air
conditioning systems and facilities used to provide any utility services,
refrigeration, ventilation, garbage disposal, recreation or other services on
the Real Property, and along with 319 parking spaces, consisting of parking for
307 standard size cars, 0 compact size cars, and 12 handicapped spaces located
on the Real Property (all of which are collectively referred to as the
“Improvements”);

(d)

Personal Property.  All personal property of Seller located on or in or used in
connection with the Real Property and Improvements, including without
limitation, the personal property described in Exhibit B attached hereto (the
“Personal Property”); and

(e)

Intangible Property.  All of the interest of Seller in any intangible personal
property now or hereafter owned by Seller and used in the ownership, use and
operation of the Real Property, Improvements and Personal Property, including,
without limitation, (1) all entitlements and approvals, building permits, zoning
approvals, variances, conditional use permits and any and all documents and work
products relating thereto in which Seller has an interest; (2) all warranties or
guaranties for the Improvements or Personal Property; (3) all copyrights, logo
designs, trademarks, trade names, service marks and all goodwill associated with
the Real Property or the Improvements; and (4) all contract or lease rights,
agreements, utility contracts or other rights relating to the ownership, use and
operation of the Property, as defined below (all of which are collectively
referred to as the “Intangible Property”).

(f)

Easement.  A blanket easement for ingress and egress over First Refusal Parcel 2
(as defined in Exhibit I) containing all of the terms and conditions set forth
in Exhibit K (the “Easement”).

1.2.12

“Survey” means a survey or updated survey of the Real Property, Appurtenances
and Improvements to be provided by Bedford not later than twenty days after the
Agreement Date.  The Survey shall be in a form sufficient to enable the Title
Company (defined in Section 1.2.15) to issue the Title Policy without boundary,
encroachment or survey exceptions.

1.2.13

“Survey Matters” mean any matters affecting title to the Property that are
disclosed on the Survey.




1.2.14

“Tenant” means each tenant under any of the Leases (collectively “Tenants”).




1.2.15

“Title Company” means First American Title Insurance Company, 3760 Pecos-McLeod
Interconnect, Suite 7, Las Vegas, NV  89121, Attention:  Ron Ciaramella;
telephone (702) 731-4131, FAX: (702) 732-8492




1.2.16

“Title Exceptions” means all of the exceptions to title (excluding the Title
Company’s preprinted standard exceptions) listed on the Title Commitment
(defined in Section 4.1) plus the Survey Matters.




1.2.17

“Vacant Suites” mean Suites 201, 202, 205, 207, 208, 216, 217, 218, and 220 of
the Property, each of which are vacant as of the Agreement Date and which, in
the aggregate, contain 19,277 rentable square feet of space.




1.3

Exhibits: Attached hereto and forming an integral part of this Agreement are the
following exhibits, all of which are incorporated into this Agreement as fully
as if the contents thereof were set out in full herein at each point of
reference thereto:

Exhibit A

-

Legal Description

Exhibit B

-

Description of Personal Property

Exhibit C

-

Grant Deed

Exhibit D

-

Bill of Sale and Assignment

Exhibit E

-

Rent Roll

Exhibit F

-

Form of Tenant Notice

Exhibit G

-

Form of Tenant Estoppel Certificate

Exhibit H

-

Financial Agreement

Exhibit I

-

Legal Description of First Refusal Property

Exhibit J

-

Memorandum of First Refusal

Exhibit K

-

Easement




ARTICLE 2

PURCHASE AND SALE




Seller agrees to sell the Property to Bedford, and Bedford agrees to purchase
the Property from Seller, on all of the terms and conditions hereinafter set
forth.




ARTICLE 3

FINANCIAL TERMS




3.1

Purchase Price.  The total Purchase Price for the Property shall be paid in cash
to Seller at the Close of Escrow.  If Seller leases one or more of the Vacant
Suites prior to the Closing Date on terms that differ from those of a Qualifying
Lease (defined in Section 10.3.1) the parties shall work together in good faith
to agree to an adjustment of the Purchase Price, up or down, to reflect the
reasonable impact on the Purchase Price of the economic differences in each
actual lease from the Qualifying Lease parameters, to maintain Bedford’s current
yield on this transaction.  If the parties cannot agree in good faith as to the
Purchase Price adjustments, they shall Close Escrow at the Purchase Price in
this contract and submit the dispute as to the amount of adjustment to binding
arbitration pursuant to the provisions of Section 14.3 of this Agreement.




3.2

Terms of Payment.  Bedford shall pay the Purchase Price to Seller as follows:




3.2.1

Deposit.  Within two business days after the Agreement Date, Bedford shall
deliver to Escrow Holder the amount of the Deposit in the form of a check
payable to Escrow Holder or by wire transfer of same day funds.




3.2.2

Investment of the Deposit.  Bedford may instruct the Escrow Holder to invest the
Deposit in short-term, high-grade securities, interest bearing bank accounts,
bank certificates of deposit, or bank repurchase agreements.  All interest or
other income thereon shall belong to Bedford and shall be remitted to Bedford as
and when received by Escrow Holder, irrespective of the disposition of the
Deposit itself.




3.2.3

Application of the Deposit.  The Deposit shall be non-refundable and the
property of Seller only if, when, and after Bedford delivers to Seller and
Escrow Holder all of the following:  (i) the Title Notice (defined in Section
4.3), (ii) the Estoppel Notice (defined in Section 11.1.4), and (iii) the
Inspection Approval Notice (defined in Section 6.3).  If any of the Title
Notice, the Estoppel Notice or the Inspection Approval Notice is not timely
delivered by Bedford, this Agreement shall be terminated according to its terms
and the Deposit returned to Bedford.  If the sale of the Property is
consummated, the Deposit shall be applied toward the Purchase Price.  Until the
expiration of the Inspection Period, Escrow Holder shall release the Deposit to
Bedford upon the sole instruction of Bedford and upon such release, this
Agreement is terminated.




3.2.4

Payment of the Purchase Price.  On or before the Closing Date, Bedford shall
deposit the balance of the Purchase Price with Escrow Holder.  The amount
required to be deposited hereunder shall be reduced by the amount of the Deposit
and by all credits due Bedford under this Agreement, and increased by all items
chargeable to Bedford under this Agreement.  Any interest earned on said funds
prior to the Closing Date shall be paid to Bedford.




3.2.5

Holdbacks.  The total amount of Seller’s obligation under the Financial
Agreement, in the maximum amount of $823,728, shall be held in Escrow (the
“Escrow Holdback”) from the Purchase Price to secure the payment of Seller’s
obligation in accordance with the terms of the Financial Agreement (defined in
Section 11.1.6).













ARTICLE 4

APPROVAL OF TITLE




4.1

Title Commitment.  Within five business days after the Agreement Date, Seller
shall arrange for delivery to Bedford, a preliminary title report or commitment
for an ALTA owner’s policy of title insurance, covering the Property, issued by
the Title Company, together with legible copies of all exceptions and matters of
record referred to therein (said preliminary report or commitment, together with
the materials referred to above shall be referred to as the “Title Commitment”).
 The Title Commitment shall show that Seller has marketable and insurable fee
simple title to the Property.




4.2

Title and Survey Review.  Bedford shall have until the later of (i) five
business days after receipt of the Title Commitment or (ii) five business days
after receipt of the Survey to notify Seller of any Title Exceptions that are
not acceptable to Bedford (all such items shall be referred to as “Title
Objections”).  The failure of Bedford to provide Notice of Title Objections
shall be deemed a notice that all Title Exceptions are Title Objections.




4.3

Seller’s Right to Cure.  Within five business days after receipt of Bedford’s
notice of Title Objections, Seller shall provide Notice to Bedford and Escrow
Holder as to which, if any, of the Title Objections Seller shall cause to be
removed of record or otherwise cured to the satisfaction of Bedford in its
discretion by the Closing Date (the exceptions which Seller agrees to cause to
be removed are the “Approved Title Objections”).  Seller must cure all
exceptions relating to deeds of trust, mortgages, liens or other encumbrances
representing monetary liens (other than non-delinquent real property taxes)
which can be removed by the payment of money (“Monetary Liens”).  If Seller
elects not to cure all Title Objections, then Bedford shall have the right, upon
Notice to Seller, to acquire the Property subject to the Title Objections,
except for the Monetary Liens, without any abatement in the Purchase Price.
 Within five business days of receipt of Seller’s notice of the Approved Title
Objections, Bedford shall provide Seller and Escrow Holder notice (the “Title
Notice”) of whether Bedford is electing to terminate this Agreement or acquire
the Property subject to the terms noted above.




If Seller does not remove an Approved Title Objection or Monetary Lien by the
Closing Date, Seller shall be in default under this Agreement, in which case,
Bedford, in addition to all other rights and remedies available under this
Agreement, at law or in equity, shall have the right, but not the obligation,
upon Notice to Seller, to (1) cancel this Agreement and receive a refund of the
Deposit or (2) acquire title to the Property subject to such Approved Title
Objection or Monetary Lien and reduce the Purchase Price by the amount
reasonably estimated by Bedford to remove or cure such Approved Title Objection
or Monetary Lien.  In exercising its rights under the preceding sentence,
Bedford shall have the right, but not the obligation, to adjourn the Closing
Date for thirty days before making such an election.




4.4

Permitted Exceptions.  The Title Exceptions except for (i) any Approved Title
Objections and (ii) the Monetary Liens are referred to herein as the “Permitted
Exceptions.”




4.5

Owner’s Policy.  At Closing, Seller shall cause the Title Company to issue to
Bedford a CLTA Standard Coverage Owner’s Policy of Title Insurance in the amount
of the Purchase Price.  Bedford requires and will pay any additional costs
associated with an ALTA Extended Coverage Owner’s Policy of Title Insurance
(Form B, revised 10/17/70) in the amount of the Purchase Price, insuring that
after the Closing, Bedford has fee simple title to the Real Property, the
Appurtenances and the Improvements subject only to the Permitted Exceptions,
together with a zoning endorsement and such other endorsements required by
Bedford, with liability in the amount of the Purchase Price, and with the
standard exceptions or provisions for mechanic’s liens, coinsurance, creditor’s
rights, and mandatory arbitration omitted or modified in a manner reasonably
requested by Bedford, with such reinsurance and coinsurance as Bedford may elect
(“Title Policy”).  Indemnification of the Title Company by Seller or any other
party, in order to induce the Title Company to insure over any Title Objections,
or to obtain any endorsement required by Bedford, shall not be allowed except
with the prior written consent of Bedford after full disclosure to Bedford of
the nature and substance of the indemnity and the matter to be indemnified
against.




ARTICLE 5

ACCESS




5.1

Access to Information and Property.  From and after the date of this Agreement,
Seller shall allow Bedford and its agents and consultants, continuing access
during business hours to (i) the books, financial reports, and records of Seller
relating to the Property (including information concerning construction costs
for the buildings and improvements comprising the Property and capital
expenditures for the Property), (ii) all tenant files and correspondence
relating to the Property and the Leases, and (iii) the Property, including,
without limitation, the right to drill test wells and take soil borings.
 Bedford shall exercise such access at such times as deemed reasonably necessary
to Bedford.  Bedford agrees to indemnify and hold Seller harmless from any
damage or injury to persons or property caused by Bedford or its authorized
representatives during their entry and investigations prior to Closing, but
Bedford shall not be responsible for any defects or contamination discovered as
a result.  This indemnity shall survive the termination of this Agreement or the
Closing, as applicable, provided that Seller must give notice of any claim it
may have against Bedford under such indemnity within three months of such
termination or the Closing Date, as applicable, if the claim involves damage to
Seller’s Property.




5.2

Tenants and Vendors.  Seller and its agents shall allow (and Seller hereby
authorizes) Bedford to contact any or all of (i) the Tenants under the Leases,
(ii) the contracting parties under any service contracts, (iii) the obligors
under any warranties or guarantees relating to the Property, with respect to
determining and verifying the precise terms and nature of their tenancies and
contract rights, as the case may be.  In addition, Seller shall afford Bedford
access to all of Seller’s Tenant correspondence files and other Tenant records
with respect to the Property.  Seller shall cooperate and lend prompt assistance
to Bedford in making any such contact and in obtaining such information.




5.3

Property Management Procedures.  Seller shall allow and assist Bedford and its
employees and agents in the observation and communication with the property
manager of the Property for the purpose of affording Bedford the opportunity to
gain familiarity with the operations and procedures for managing and operating
the Property.




ARTICLE 6

INSPECTION AND CONTINGENCIES




6.1

Due Diligence Materials.  Within five days after the Agreement Date, Seller
shall deliver to Bedford true and correct copies of all of the “Due Diligence
Materials” listed below for review and approval in Bedford’s sole discretion.
 Seller shall notify Bedford in writing when all such items have been so
provided to Bedford, and Bedford shall notify Seller within five business days
after the date of receipt of such notice of any missing items of which Bedford
is aware.  Bedford shall promptly notify Seller if after the aforesaid five
business day period, Bedford discovers that an item has not been furnished by
Seller which was required to be furnished under this section, and Seller shall
promptly furnish such items to Bedford.  The Due Diligence Materials to be
provided by Seller are as follows:

6.1.1

Contracts.  Copies of all certificates of occupancy, warranties and other
contracts or documents of significance to the Property in Seller’s possession or
control.

6.1.2

Financial Statements.  Financial records and statements, including:

(i)

annual financial statements, rent roll, general ledgers and real estate tax
bills for the last two full fiscal years of operation of the Property or the
life of the Property, whichever is shorter;

(ii)

monthly operating statements for the Property for the previous twelve months or
the life of the Property, whichever is shorter (collectively, (i) and (ii) are
referred to herein as the “Operating Statements”). The Operating Statements for
the previous twelve month period shall include sufficient information to
calculate (1) estimated taxable operating results and (2) estimated amounts of
cash to be made available;

(iii)

monthly cash flow statements for the Property for the previous twelve months,
and annual cash flow statements for the previous two fiscal years, or the life
of the Property, whichever is shorter, each stating all income, expense, capital
expenditures, cash receipts of any kind, and cash balances;

(iv)

the items set forth in (i) through (iii) shall be certified by Seller, to the
best of its knowledge, as being accurate; and

(v)

a receivables aging report or comparable report showing tenant payment
histories.

6.1.3

Leases.  Copies of all existing and pending Leases (and amendments thereto)
affecting the Property, including without limitation, all amendments,
modifications, assignments of Leases and all subleases.

6.1.4

Contractors.  A schedule of any contractors retained by Seller in the operation
of the Property, setting forth names, compensation, term of agreement and other
pertinent information concerning such contractors.

6.1.5

Plans and Inspections.  Copies of the “as-built” plans and specifications for
the Property certified by the preparing architect or engineer, including
structural, mechanical and electrical calculations and plans for any current or
past Tenant Improvements.  To the extent such plans are not in Seller’s
possession or control, Seller will cooperate with Bedford, at no expense to
Seller, to obtain such plans from the architects and engineers of record.
 Copies of any archeological, geologic, or soils reports.  Any engineer’s
inspection report of the central mechanical system.  Copies of all HVAC logs for
the past three years or the life of the Property, whichever is shorter.

6.1.6

Insurance Records.  Copies of (i) all pending claims filed against any casualty,
liability or other insurance policies affecting the Property; (ii) insurance
claims history for the Property; and (iii) any other loss control reports issued
by any insurance companies which have insured the Property in the past five
years or the life of the Property, whichever is shorter.  Seller shall also
provide a copy of any policies of title insurance on the property.

6.1.7

Permits.  Copies of all governmental permits, certificates of occupancy,
certificates of compliance for all Improvements, signed-off final construction
inspection cards, and other approvals obtained or held by Seller and relating to
the construction, operation, use or occupancy of any part of the Property in
Seller’s possession or control.

6.1.8

Environmental.  Copies of any Phase I, Phase II or other environmental reports
relating to the Property, including, without limitation, any lab tests and
communications from and with any governmental agency regarding any environmental
matter or remediation work at the Property.  Copies of any Tenant permits,
inspections, notices or other data relating to any Tenant’s use, storage,
manufacturing or release of any Hazardous Materials on the Property.




6.1.9

Survey.  Copies of any boundary and topographical surveys of the Property that
are no older than three years as of the Agreement Date.




6.1.10

ADA.  To the extent in Seller’s possession or control, copies of any studies or
evaluations of the Property with respect to any issues relating to compliance
with or violations of the American’s with Disabilities Act.




6.1.11

Appraisals.  Copies of any appraisals of the Property or any portion thereof.




6.1.12

Other.  Any other information pertaining to the Property reasonably requested by
Bedford.




6.2

Inspection Period.  As a condition to Bedford’s obligation to purchase
hereunder, Bedford shall be entitled to examine the Property, the Due Diligence
Materials, Seller’s business records and tenant files on the Property, and other
economic, governmental, development and marketing feasibility, and physical
studies and analyses as Bedford may require (the “Inspection Matters”).  During
normal business hours and on not less than 24 hours advance notice, Bedford
shall have the right to inspect and copy Seller’s business records, tenant files
and other documents in Seller’s possession relating to the Property which are
not included in the Due Diligence Materials.  The examination, analyses and
studies shall be completed during the Inspection Period.  Bedford may disapprove
any Inspection Matters in its sole and subjective discretion.

6.3

Notice.  Bedford shall provide Seller and Escrow Holder Notice of approval or
disapproval of the Inspection Matters (the “Inspection Approval Notice”) prior
to the expiration of the Inspection Period.  This Agreement shall be deemed
terminated on the expiration of the Inspection Period if Bedford does not timely
provide the Inspection Approval Notice to Seller and Escrow Holder.  Upon actual
or deemed termination, the Deposit shall be returned to Bedford, and there shall
be no further obligation on the part of either party.




ARTICLE 7

LEASES AND SERVICE CONTRACTS




Attached hereto as Exhibit E is a “Rent Roll” for the Property that reflects all
Leases at the Property.  The Rent Roll includes a list of all Tenants under the
Leases; the termination date of each Lease; the rent payable under each Lease;
any renewal, extension, or expansion options; and the security deposit, if any,
posted by each Tenant as of the Agreement Date.  All service contracts for the
Property, which shall mean any contract between Seller and a third-party
affecting the Property, are to be terminated by Seller at the Close of Escrow.




ARTICLE 8

ESCROW AND CLOSING




8.1

Closing.  The Closing shall occur on the Closing Date set forth in Section
1.1.2.




8.2

Escrow.  Within two business days after the Agreement Date, the parties shall
deliver a fully executed copy of this Agreement to Escrow Holder.  This
Agreement shall constitute the joint escrow instructions of Bedford and Seller
to Escrow Holder, and upon the opening of escrow, Escrow Holder is authorized to
act in accordance with the terms of this Agreement.  Upon Escrow Holder’s
request, the parties shall execute such additional and supplementary escrow
instructions as may be appropriate or required by Escrow Holder to enable the
Escrow Holder to comply with the terms of this Agreement; provided, however,
that if there is any conflict or inconsistency between such general provisions
and this Agreement, this Agreement shall control.




8.3

Seller Deliveries in Escrow.  Prior to the Closing, Seller shall deliver to
Escrow Holder for delivery to Bedford the following:




8.3.1

Deed.  The Deed, in the form attached hereto as Exhibit C, duly executed and
acknowledged and a duly executed and acknowledged State of Nevada Declaration of
Value in the Title Company’s standard form.




8.3.2

Bill of Sale and Assignment.  The Bill of Sale and Assignment, in the form
attached hereto as Exhibit D (the “Bill of Sale and Assignment”), duly executed,
which conveys, transfers and assigns to Bedford all of the Personal Property,
Intangible Property, Leases (hereinafter defined) and all security deposits.




8.3.3

Rent Roll.  An updated Rent Roll, which shall be attached to the Bill of Sale
and Assignment as an Exhibit and certified by Seller as true and correct and
containing no changes or additions from the Rent Roll attached hereto as Exhibit
E, other than leases expressly approved in writing by Bedford as provided under
Section 10.1.5 hereof.  The updated Rent Roll shall contain the same categories
of information as provided in the Rent Roll attached hereto on Exhibit E.




8.3.4

Inventory.  A complete list of Personal Property owned by Seller and located on
or used in connection with the operation of the Property, being conveyed to
Bedford and certified by Seller as true and correct and containing no changes
from the list of Personal Property attached hereto as Exhibit B, except as
expressly provided in this Agreement.  The updated list shall be attached to the
Bill of Sale and Assignment as an Exhibit.




8.3.5

Seller’s Certificate.  A certificate executed by Seller, in form, scope, and
substance reasonably satisfactory to Bedford, certifying that there have been no
changes in the information and data contained in the Due Diligence Materials
delivered by Seller to Bedford, except for changes previously disclosed to and
approved in writing by Bedford.




8.3.6

FIRPTA Affidavit.  Either (i) an affidavit from Seller, in form, scope and
substance reasonably satisfactory to Bedford and Escrow Holder, reaffirming
Seller’s representation and warranty that it is not a foreign person under
Section 1445, et seq., of the Code, or (ii) a withholding certificate issued by
the Internal Revenue Service, pursuant to Section 1445(a)(4) of the Code and the
regulations promulgated thereunder, which excuses Bedford from any withholding
obligations under Section 1445 of the Code, or (iii) if Seller fails to deliver
the affidavit described in clause (i) above or the withholding certificate
described in clause (ii) above, a certificate, affidavit or other written
evidence sufficient to establish that Bedford is not otherwise required to
deduct and withhold a portion of the Purchase Price pursuant to the Code and the
regulations promulgated thereunder in connection with the transactions
contemplated herein.




8.3.7

Owner’s Affidavit.  Such affidavits, other evidence of title, partnership
agreements, certificates of partnership, corporate articles, by-laws,
certificates of good standing, resolutions, consents, evidence of authority to
enter into the transaction contemplated in this Agreement and the like from
Seller and/or other third parties as may be required by the Title Company, on or
in forms required by the Title Company in order to issue the Title Policy
(hereinafter defined) as specified in this Agreement, and/or as may be
reasonably required by Bedford.




8.3.8

Tenant Notice.  Written notice, in the form attached hereto as Exhibit F, duly
executed by Seller or its agent, to the Tenants under the Leases at the Property
informing them of the transfer of ownership of the Property.




8.3.9

Memorandum of First refusal.  The Memorandum of First refusal in the form of
Exhibit J duly executed and acknowledged, which memorandum shall be recorded
upon recordation of the Deed.




8.3.10

Closing Statement.  Seller’s approval of the closing statement prepared by the
Escrow Holder.




8.3.11  Financial Agreement.  The Financial Agreement (defined in Section
11.1.6) duly executed by Seller.




8.3.12  Easement.  The Easement in the form of Exhibit K duly executed by Seller
or the owner of the First Refusal Parcel 2 if other than Owner, along with fully
executed, recordable consents and subordination agreements from any lender
having a security interest in First Refusal Parcel 2 such that the Title Policy
insures that the Easement is superior to any monetary liens except for
non-delinquent real property taxes.




8.4

Seller Deliveries to Bedford.  Concurrently with the Closing, or as soon
thereafter as possible, Seller shall deliver to Bedford the following (which at
the request of Bedford shall be delivered to Bedford’s on-site property
manager):




8.4.1

Leases and Contracts.  Originals of all Leases and the correspondence and
business files for all the Tenants under Leases.




8.4.2

Building Permits.  Originals or copies of building permits and certificates of
occupancy for the Improvements and all Tenant-occupied space included within the
Improvements to the extent in Seller’s possession or control.

8.4.3

Plans.  One complete set of the final as-built plans and specifications for the
Improvements, certified by the architect and engineer for the design and
construction of the Improvements.




8.4.4

Personal Property.  All of the Personal Property not located on the Property.




0.0.1

Records.  Originals (if available, otherwise copies) of all licenses,

warranties and guaranties received by Seller from any contractors,
subcontractors, suppliers or materialmen in connection with any construction,
repairs or alterations of the Improvements and any tenant improvements,
environmental and engineering reports and studies, tax bills and other reports
comprising a part of the Due Diligence Materials.




8.4.6

Keys.  Keys to all doors in the Property properly tagged for identification,
which at the request of Bedford, shall be delivered to Bedford’s on-site
property manager.




8.4.7

Termination of Agreements.  Written evidence satisfactory to Bedford of (i)
termination of the existing property management agreement affecting the
Property, executed by the parties thereto; and (ii) termination of all service
contracts, executed by the parties thereto.




8.5

Bedford Deliveries in Escrow.  At or prior to the Closing Date, Bedford shall
deliver to Escrow Holder for delivery to Seller the following:




8.5.1

Funds.  The funds required of Bedford under the terms of this Agreement.




8.5.2

Bill of Sale and Assignment.  A counterpart of the Bill of Sale and Assignment,
duly executed by Bedford.




8.5.3

Closing Statement.  Bedford’s approval of the closing statement prepared by the
Escrow Holder.

 

8.5.4

Authority.  Evidence reasonably satisfactory to the Title Company of the power
and authority of Bedford to enter into and consummate this Agreement.




8.5.5

Financial Agreement.  A counterpart of the Financial Agreement duly executed by
Bedford.




8.6

Other Documents.  Seller and Bedford shall, prior to the Closing Date, execute
any and all documents and perform any and all acts reasonably necessary or
appropriate to consummate the purchase and sale pursuant to the terms of the
transaction set forth in this Agreement.  Such documents may include a closing
statement reflecting all prorations, adjustments and closing costs, and escrow
instructions for Closing, an agreement designating the Escrow Holder as the
“Reporting Person” for the transaction pursuant to Section 6045(e) of the Code
and the regulations promulgated thereunder, or such other documentation as the
Title Company may reasonably require for the issuance of the Title Policy.

8.7

Closing Costs. All closing costs or expenses of escrow shall be paid as follows:

8.7.1

Title Insurance.  Seller shall pay the title insurance premium for a standard
coverage policy of title insurance.  Bedford shall pay the additional premium
for an ALTA Owner’s Policy of Title Insurance with extended coverage in the
amount of the Purchase Price for the Property.  Bedford shall pay the premium
for such endorsements as Bedford may request.

8.7.2

Recording Fees.  Seller shall pay the cost of recording the Deed and any other
documents.

8.7.3

Transfer Taxes.  Seller shall pay all State, County and City transfer taxes to
convey the Property to Bedford.




8.7.4

Other.  Bedford and Seller shall each pay one-half of the escrow fees charged by
the Escrow Holder.  Each party shall be responsible for its own attorneys’ fees.
 Seller shall pay the cost to satisfy all Approved Title Objections and Monetary
Liens as provided in Section 4.3, including any prepayment charges.  If Bedford
terminates this Agreement during the Inspection Period, Bedford shall pay for
any title and escrow cancellation fees.




8.8

Prorations.  All prorations and adjustments for the Property shall be made as of
midnight of the day preceding the Closing Date, unless another date is mutually
agreed in writing by the parties (the “Adjustment Date”).  If the prorations and
adjustments are found to be incorrect within twelve months after the Closing
Date, Seller and Bedford agree to re-prorate or readjust the same accordingly.
 All prorations and adjustments shall be in cash as a cash credit or debit as
follows:

8.8.1

Taxes.  Seller and Bedford shall prorate all real estate taxes and assessments
payable for the current fiscal year as of the Adjustment Date, based on the
latest available information.  




8.8.2

Rents.  All rental payments, additional rents, common area maintenance charges,
charges for taxes and insurance premiums or for the escalation of taxes and/or
insurance, if any, and other charges payable under the Leases (hereinafter
collectively referred to as the “Rents”) in the month in which the Closing Date
occurs shall be prorated as of the Adjustment Date.  With respect to any Rent
arrearages under the Leases as of the Closing Date, such arrearages shall be
treated as delinquent rent and if collected after the Closing Date shall be
prorated as provided in Section 8.8.2 (ii).  The parties agree to promptly
adjust between themselves outside of escrow any rents received after the closing
as provided in Section 8.8.2 (ii).

(i)

Operating Expenses.  Final proration of operating expenses which are
reimbursable by any present Tenant of the Property or any portion thereof shall
not be prorated hereunder (except to the extent that Seller is due a credit for
having already paid such expense).  Bedford shall send customary statements for
reimbursement of operating expenses and taxes to Tenants under the Leases after
consulting with Seller with respect to appropriate amounts due therefore.
 Bedford shall remit to Seller, upon receipt, Seller’s prorated share of
expenses actually paid by Seller, by allocating to Seller the product of the
apportionable item for the entire billing period multiplied by a fraction, the
numerator of which is the number of days within the specified billing period
which occur before the Closing Date and the denominator of which is the number
of days in the specified billing period.




(ii)

Delinquent Rents.  If, on the Adjustment Date, any Tenant at the Property is
delinquent in the payment of any minimum or base monthly rents and/or its
prorata share of Operating Expenses (herein referred to as “Base Rent”), then
any delinquent Base Rent collected by Bedford after the Closing Date shall be
successively applied to the payment of (i) Base Rent due and payable in the
months succeeding the month in which the Closing Date occurs (through and
including the month in which payment is made), which payment shall be retained
by Bedford (ii) Base Rent due and payable in the month in which the Closing Date
occurs, which payment shall be prorated as of the Adjustment Date and the
portion due Seller shall be paid by Bedford to Seller and (iii) Base Rent due
and payable in the months preceding the months in which the Closing Date occurs,
which payment shall be promptly paid by Bedford to Seller.

(iii)

Collection Efforts.  Bedford shall not be obligated to take any steps to recover
any Rent arrearages.  If Bedford collects any Rent arrearages that are to be
prorated between the parties as provided in Section 8.8.2 and its subsections,
Bedford shall be permitted to deduct reasonable costs of collection incurred by
Bedford.  Seller shall have the right to commence and prosecute legal actions
against a Tenant for any delinquent Rent and other obligations arising or
accrued prior to the Closing Date, provided that such suit, action or
enforcement proceeding does not seek or cause a termination of the Lease with
such Tenant, name Bedford in such action or exercise remedies under the Lease
other than to seek monetary damages.  Bedford and Seller shall each promptly pay
to the other any amount due such party as a result of any proration required
under Section 8.8.2 and its subsections.  If such payments are not paid within
twenty days after receipt of written demand, then all such amounts shall bear
interest at a rate of ten percent per annum until such time as all such amounts
are paid in full.  The terms and conditions set forth in Section 8.8.2 and its
subsections shall expressly survive the Closing Date.




8.8.3

Prepaid Rents.  Seller shall grant Bedford a credit equal to the amount of (i)
all free rent, operating expense abatements and other rent concessions
applicable after the Closing Date under any of the Leases, and (ii) all prepaid
Rents paid to Seller at or prior to the Closing Date by Tenants under the Leases
or otherwise relating to the leasing and operation of the Property and other
items of prepaid income relating to the Property.




8.8.4

Security Deposits.  Seller shall grant Bedford a credit equal to the amount of
all security and other deposits (together with interest only if required under
such Tenant’s Lease or under applicable law) collected by such Seller.  Seller
shall not apply any Tenant’s security deposit towards any past due rental or
other sum due and owing by such Tenant under its Lease.




8.8.5

Leasing Commissions and Tenant Improvement Costs.  Seller shall pay all leasing
commissions, moving allowances and tenant improvement costs accrued in
connection with any Lease executed on or before the Closing Date (but not
including leasing commission attributable to expansion or extension options
which are not exercised until after the Closing, except as set forth in this
Agreement) or Bedford shall receive a credit therefor at Closing.  Seller shall
provide Bedford with copies of invoices or other reasonably satisfactory
evidence of payment of such expenses together with copies of any lien releases
to the extent obtained by Seller.  Seller shall grant Bedford a credit at the
Closing Date to the extent any of the lease obligations of Seller under this
Section or elsewhere in this Agreement have not been paid by Seller as of the
Closing Date other than those expressly covered by a Seller security as provided
for in this Agreement.

8.8.6

Utilities.  Except for charges for utilities metered directly to, and payable
directly by, Tenants at the Property, Seller shall be responsible for all
utility services to the Property and payment therefor up to the Closing Date and
Bedford shall be responsible for such utility services and payment therefor
thereafter.  Seller shall notify each utility company of the change in
ownership. Bedford shall be responsible to obtain utility services in their own
name.  Final readings and final billings for utilities shall be made as of the
Adjustment Date to the extent practical.  If final readings and billings cannot
be obtained as of Closing, the final bills, when received shall be prorated
based upon the number of days Seller owned the Property in such final billing
period.

8.8.7

Service and Maintenance Contracts.  Seller shall be responsible for payment of
all charges under any service contracts affecting its Property until the Closing
Date.  Seller shall pay all costs and expenses to terminate all service
contracts (including, without limitation, Seller’s property management
agreement).




8.8.8

Preliminary Closing Statement.  Seller and Bedford shall jointly prepare a
preliminary Closing statement on the basis of the Leases and other sources of
income and expenses and shall deliver such computation to the Escrow Holder
prior to the Closing.  




8.8.9

Post-Closing Reconciliation.  If any of these prorations cannot be calculated
accurately on the Closing Date, then they shall be calculated or recalculated as
soon after the Closing Date as feasible.  Any sums owed by one party to the
other as a result of the calculations shall be paid within ten business days.




ARTICLE 9

CASUALTY OR CONDEMNATION




9.1

Casualty.  If any portion of the Property is damaged or destroyed prior to the
Closing Date and (i) such damage or destruction is fully covered by Seller’s
insurance (except for the deductible amounts thereunder), (ii) the insurer
agrees to timely pay for the entire cost of such repair, and (iii) the repair
would cost less than $50,000.00, then this Agreement shall remain in full force
and effect and Bedford shall acquire the Property upon the terms and conditions
set forth herein.  In such event, Bedford shall receive a credit against the
Purchase Price equal to such deductible amount, and Seller shall assign to
Bedford all of Seller’s right, title and interest in and to all proceeds of
insurance on account of such damage or destruction.  Otherwise, if any portion
of the Property is damaged or destroyed prior to the Closing Date Bedford shall
have the right upon Notice to Seller within thirty days after notice of such
damage or destruction to (i) terminate this Agreement and receive a refund of
the Deposit, or (ii) proceed with the purchase of the Property under this
Agreement and receive an assignment of all of Seller’s insurance policies and
proceeds and a credit against the Purchase Price for the amount of any
deductible and any insurance proceeds previously paid to Seller for such damage
or destruction.  The failure of Bedford to provide such Notice shall be deemed
an election to terminate.  Bedford shall have the right to extend the Closing
Date for thirty days to evaluate the scope of the damage and available insurance
under Seller’s insurance policy.

9.2

Condemnation.  If any portion of the Property is taken by condemnation prior to
the Closing Date, Bedford shall have the right, upon Notice to Seller within
thirty days after receipt of notice of such taking, to terminate this Agreement
and receive a refund of the Deposit.  The failure of Bedford to provide such
Notice shall be deemed an election to terminate.  Bedford shall have the right
to extend the Closing Date for thirty days to evaluate the scope of the taking
and available condemnation proceeds.  If Bedford does not elect to terminate
this Agreement as provided above, the parties shall proceed to close under the
terms of this Agreement and Seller shall assign to Bedford at the Closing Date
the proceeds of the condemnation award.




ARTICLE 10

COVENANTS OF SELLER




10.1

Operation of Property.  Prior to the Closing Date, Seller will operate the
Property subject to the following provisions and limitations:




10.1.1

Maintenance and Repair.  Seller shall continue to operate and maintain the
Property consistent with the present business and operations thereof.  It is the
intention of the parties hereto that the general operations of the Property
shall not be changed between the date hereof and the Closing Date.




10.1.2

Compliance with Law.  Seller shall comply with all warranties, guarantees,
licenses, and contracts, ordinances and laws pertaining to the Property.




10.1.3

Compliance with Leases.  Seller shall comply with all of the terms and
conditions of the Leases.




10.1.4

Modification of Leases and Contracts.  Without the prior written consent of
Bedford, Seller shall not (i) modify or amend any of the Leases; (ii) extend or
grant any concessions with respect to any of the Leases, or accept any
prepayment of rent under the Leases other than one month in advance; (iii) enter
into any new lease or extend any existing lease for space at the Property; (iv)
enter into any new service, supply, maintenance or other contract pertaining to
the Property or the operation of the Property, which contract is not cancelable
at the Closing; (v) purchase, lease or contract to purchase or lease new items
or equipment or inventory with respect to the Property other than in the
ordinary course of business; (vi) remove existing items of equipment or other
personal property, other than in the ordinary course of business, provided,
however, that any items removed shall be replaced with personal property of like
kind and quality; or (vii) alter or contract for the alteration of any existing
improvements or construct or install or contract for the construction or
installation of any new improvements other than tenant improvement work in
connection with the Leases.  Bedford shall not unreasonably withhold its consent




10.1.5

Leasing Vacant Space.  Any new leases entered into under the provisions of
Section 10.3.1 or with Bedford’s prior written consent as herein provided
(“Approved New Leases”) shall thereafter be deemed to be a part of the “Leases”
as defined in this Agreement, and any existing Leases which by their terms
expire or which are terminated with the prior written consent of Bedford prior
to Closing shall no longer thereafter be deemed to be a part of the Leases.  Any
request for consent by Bedford to any matter covered under this Section shall be
made in writing to Bedford and shall include a detailed description of the
matter, including in the case of any new Lease the financial condition of the
proposed Tenant, the configuration of the space to be leased, the amount of any
leasing commission and the type and cost for tenant improvements.  Bedford shall
approve or reject each such matter (providing specific written objections in the
event of a rejection) within five days of receipt of a request for approval.
 Bedford’s failure to provide an objection within the five day period shall be
deemed approval of the matter. Bedford shall not unreasonably withhold its
consent




10.1.6

TI Construction Contracts.  Any construction contracts for tenant improvement
work under any Approved New Leases shall be subject to the prior written
approval of Bedford.  Bedford shall not unreasonably withhold its approval of
Seller, or a Seller related entity, being the general contractor for any such
tenant improvements provided that the contracting entity has a valid general
contractors’ license, can comply with Bedford’s reasonable bonding requirements,
and provides a competitive bid.




10.1.7

Notices.  Seller shall give immediate notice to Bedford in the event Seller
receives notice or obtains knowledge of (i) the default of any party, or event
which with the passage of time or giving of notice, or both, may constitute a
default, pursuant to the Leases; (ii) any notice that a Tenant at the Property
has or may file bankruptcy or otherwise seek protection under any insolvency
laws; (iii) the violation of any law, ordinance or regulation relating to the
Property; (iv) notice of cancellation or default pursuant to any policy of
insurance relating to the Property; (v) the taking or threatened taking of the
Property or any portion thereof by eminent domain; (vi) any casualty relating to
the Property; or (vii) the filing or threat to file an action, claim or
proceeding in any court or administrative agency against Seller which may affect
the Property.




10.1.8

Market Vacant Space.  Seller will continue to market Vacant Suites for lease at
rental rates and otherwise on terms set forth in Section 10.3.1 or otherwise
approved by Bedford.




10.1.9

Payments.  Seller has paid, or will pay in full prior to Closing Date, all bills
and invoices for labor, goods, materials and services of any kind relating to
the Property, utility charges (not payable by Tenants) with the exception of
insignificant expense items, the non-payment of which will not result in a lien
on the Property, and which items Seller agrees to pay in a timely fashion after
Closing Date.  Any alterations, installations, decorations, and other work
required to be performed under the agreements affecting the Property have been,
or will by Closing be, completed and are, or will be, paid in full or within the
time frame required under the applicable construction contract.  Any leasing
brokerage fee or similar commission that is or will become due and payable in
connection with any Lease at the Property prior to the Closing Date has been or
will be paid by Seller prior to Closing Date.




10.1.10  Debt Service.  Seller shall make all payments of principal and interest
required to be made prior to the Closing Date under any deed of trust
encumbering the Property.




10.2

Maintenance of Insurance.  Seller currently maintains casualty insurance for the
Property.  Such insurance provides for one hundred percent replacement cost
coverage with a deductible not greater than $10,000.00, and coverage for loss of
rents for at least twelve months.  Seller agrees to maintain such insurance (or
comparable insurance) until the Closing Date.




10.3

Seller’s Post Closing Obligations.  The following obligations of Seller shall
survive the Closing.




10.3.1

Leasing Obligations.  Prior to the Closing Date and through and including a
period ending on the first to occur of (x) the date that Qualifying Leases
(defined below) have been executed with tenants occupying not less than 15,344
square feet of the Vacant Suites or (y) 18 months after the Closing Date (the
“Guarantee Period”) Seller shall undertake to lease the Vacant Suites.  Seller
will guaranty the payment of rental revenue (being the base “Monthly Rent + CAM”
expenses) on the Vacant Suites at rates shown on Exhibit 1 to the Financial
Agreement (“Exhibit 1”) from the Closing Date until the earlier of (a) the
expiration of the Guarantee Period or (b) the first day following the date that
Qualifying Leases (defined below) have been signed and Tenants are occupying
leased premises and paying rent on Vacant Suites totaling not less than 15,344
square feet of rentable area.  A “Qualifying Lease” is a fully executed lease
with a third party tenant meeting all of the following criteria:  (i) a minimum
lease base rent of $9.60/sf per year, nnn, with annual rental increases of no
less than 3%, to be applied each year; (ii) a minimum lease term of three years;
(iii) a tenant improvement allowance of not more than $12.00/sf for the entire
leased area, and (iv) the tenant has been approved by Bedford as meeting
Bedford’s customary creditworthiness requirements and other leasing criteria,
which approval shall not be unreasonably withheld or conditioned.  An existing
Tenant that is either relocating suites or downsizing would not be considered a
Qualifying Tenant.  In the event that the tenant improvement allowance for a
particular lease exceeds $12.00/sf (the “Excess TI’s”), Bedford will pay the
amount of the Excess TI’s from its own funds outside of the Escrow Holdback
provided that the first year annual base rent exceeds $9.60/sf by a minimum of
20% of the amount of the Excess TI’s.  For example, if the total tenant
improvement allowance for the lease of a Vacant Suite was proposed to be $18/sf
for the entire leased area, the minimum acceptable first year base rent for a
Qualifying Lease of that space would be $10.80/sf per year [$9.60 + (($18.00 -
$12.00) * 20%)] and Bedford would pay $6/sf toward the cost of the tenant
improvements.  Bedford and Seller will cooperate in the leasing of the Vacant
Suites, including mutually agreeing to the selection of a marketing agent.




10.3.2

Tenant Improvement and Leasing Commission Obligations.  Seller will guaranty the
payment of the costs of Tenant improvements and leasing commissions on all the
Vacant Suites at the amounts shown in columns captioned “TI’S” and “Comm’n” on
Exhibit 1.




10.3.3

Month to Month Lease Obligations.  As of the Agreement Date the monthly rental
obligations of the respective Tenants under the Month-to-Month Leases are as
follows:  (i) Suite 112, base rent of $0.8042/sf per month and CAM of $0.16/sf
per month; (ii) Suite 116, base rent of $0.7767/sf per month and CAM of $0.16/sf
per month; (iii) Suite 124, base rent of $0.6742/sf per month and CAM of
$0.16/sf per month.  Seller agrees to guaranty the payment of these sums to
Bedford for a period ending 12 months after the Closing Date in the event of
default or Lease termination of any or all of the tenants under the Month to
Month Leases.  In the event Seller is liquidated after the Closing Date, Seller
shall cause either its members or another entity reasonably satisfactory to
Bedford to guaranty the obligations of Seller under this Section 10.3.3.
 Further, Seller agrees that to the extent that it is in default under the terms
of the guaranty under this Section 10.3.3, any sums to which Seller is entitled
under the Escrow Holdback shall be paid to Bedford up to an amount necessary to
cure said default.  




10.4.4

Covenant Not to Compete.  Seller covenants that for a period ending five years
after the Closing Date, neither Seller nor any entity that is affiliated with
Seller or that is under the control of one or more of the persons that currently
have a controlling interest in Seller will enter into any lease of real property
with any present Tenant  or then current tenant of the Property.




ARTICLE 11

CONDITIONS PRECEDENT TO CLOSING




11.1

Bedford’s Conditions.  Anything in this Agreement to the contrary
notwithstanding, Bedford’s obligation to acquire the Property and to perform its
other covenants and obligations prior to Closing shall be subject to and
contingent upon the satisfaction of the following conditions precedent:




11.1.1

Approval of the Property.  By the end of the Inspection Period, Bedford shall
provide the Inspection Approval Notice.  The failure of Bedford to provide the
Inspection Approval Notice within said time period shall be deemed disapproval,
this Agreement shall be terminated, and the Deposit returned to Bedford.




11.1.2

Title Policy.  Bedford’s review and approval of the proforma Title Policy,
containing the endorsements required by Bedford, Bedford’s delivery of the Title
Notice, and an irrevocable commitment by the Title Company to issue the Title
Policy, together with all endorsements, in the form of the proforma Title Policy
approved by Bedford.




11.1.3

No Changes.  The physical condition of the Property shall be substantially the
same on the Closing Date as on the Agreement Date, reasonable wear and tear
excepted.  As of the Closing Date there shall be no litigation or administrative
agency or other governmental proceeding of any kind whatsoever, pending or
threatened, which after Closing Date would materially adversely affect the value
of the Property or the ability of Bedford to operate the Property in the manner
it is currently being operated.  As of the Closing Date no proceedings shall be
pending or threatened which could cause any adverse modification of the zoning
classification of, or of any building or environmental code requirements
applicable to the Property, or any portion thereof.

11.1.4

Estoppels.  

(a)

Tenants.  Bedford’s review and approval of Tenant estoppel certificates in
substantially the form attached hereto as Exhibit G from all Tenants occupying
any portion of the Property.  Seller shall prepare the draft estoppel
certificates and provide them to Bedford for its review within fifteen business
days after the Agreement Date.  Bedford shall provide any comments to Seller
within five business days of receipt of the draft estoppel certificates and
failure to timely provide comments shall be deemed Bedford’s approval of the
draft estoppel certificates.  Said estoppel certificates shall be dated no
earlier than forty-five days prior to the Closing Date.  Seller agrees to
request each Tenant to execute and deliver its estoppel certificate immediately
after receipt of the Inspection Approval Notice.

(b)

Others.  Bedford’s review and approval of estoppel certificates in form and
substance reasonably satisfactory to Bedford from all parties to any covenants,
conditions and restrictions and all reciprocal easement agreements or other
similar agreements affecting the Property.  Said estoppel certificates shall be
dated no earlier than forty-five days prior to the Closing Date.  Seller agrees
to request each other party to execute and deliver its estoppel certificate as
soon as possible after the date hereof, and Seller agrees to use its best
efforts to obtain all such estoppel certificates.  

(c)

Approval.  Seller shall provide duly executed estoppel certificates from all
Tenants, and from all declarants and controlling parties and associations under
any covenants, conditions and restrictions of record and any reciprocal
easements and other similar agreements.  Not later than five days after receipt
by Bedford of all of the required estoppels, Bedford shall provide to Seller and
Escrow Holder Notice (the “Estoppel Notice”) of its approval or disapproval of
the estoppels, which approval shall not be unreasonably withheld.  Seller may
terminate this Agreement upon failure of Bedford to timely provide the Estoppel
Notice if such failure is not cured within two business days after Bedford’s
receipt of notice of Seller’s intention to terminate.

11.1.5

Lease Status.  On the Closing Date, there shall not exist any material default
by any Tenant under any of the Leases.  




11.1.6

Financial Agreement.  Seller shall have executed and delivered to Escrow two
copies of a Financial Agreement in the form of Exhibit H (the “Financial
Agreement”) to secure Seller’s obligations under Sections 10.3.1 and 10.3.2 of
this Agreement.  Seller shall provide Bedford with security for Seller’s payment
obligations under the Financial Agreement through the Escrow Holdback.  Any
payment the Seller is obligated to make to Bedford or a third party under the
terms of the Financial Agreement may be made by Escrow Holder from the Escrow
Holdback.  In the event Qualifying Leases have been signed and Tenants are
occupying leased premises and paying rent on Vacant Suites totaling not less
than 15,344 square feet of rentable area prior to the expiration of the
Guarantee Period, any funds remaining in the escrow holdback which are
attributable to Base Rent or CAM as shown on Exhibit 1 shall belong to Seller
and be released to Seller and all other funds in the Escrow Holdback shall then
be released to Bedford.  In the event Qualifying Leases have not been signed
with Tenants occupying leased premises and paying rent on Vacant Suites totaling
not less than 15,344 square feet of rentable prior to the expiration of the
Guarantee Period, any funds remaining in the Escrow Holdback shall belong to
Bedford and be released to Bedford.




11.1.7

Representations and Warranties and Full Performance.  All representations and
warranties of Seller shall be true, accurate and complete as of the Closing
Date, and all covenants and agreements of Seller to be complied with or
performed prior to or at Closing shall have been complied with and/or performed.




11.2.  Failure of Satisfaction of Conditions.  If any one or more of the matters
referred to in each of the subsections of Section 11.1 has not been reviewed and
approved or waived in writing by Bedford on or before the date set forth therein
for each condition precedent, then such condition precedent shall be deemed
unsatisfied, the Deposit shall be returned to Bedford, this Agreement hereby
terminated, and neither party shall have any further liability or obligation
hereunder, unless the failure of such condition precedent also constitutes a
default under or breach of the terms of this Agreement on the part of Seller.
 In that event Bedford may, at its option, either terminate this Agreement as
aforesaid or bring an action against Seller for legal or equitable relief.




ARTICLE 12

REPRESENTATIONS & WARRANTIES




12.1

Seller Warranties.  Seller hereby represents and warrants to Bedford as follows
(each of which representations and warranties is true and correct on the date
hereof and will be true and correct on (and restated as of) the Closing Date,
and each of which shall survive the Closing Date):




12.1.1

Entity.  With respect to Seller and its business:




(i)

Authority.  Seller has all necessary power and authority to own, use and
transfer its properties (including the Property) and to transact the business in
which it is engaged, and holds all licenses and permits necessary and required
therefore, and has full power and authority to enter into this Agreement, to
execute and deliver the documents required of Seller herein, and to perform its
obligations hereunder.




(ii)

Approvals.  Seller is duly authorized to execute and deliver and perform this
Agreement, any other related documents and instruments and the transaction
contemplated hereby or incidental hereto without any other approval or consent
from any other party; and this Agreement and the other documents required of
Seller hereunder shall be binding on and enforceable against Seller.




(iii)

FIRPTA.  Seller is not a foreign person or entity under Section 1445 of the
Code.




12.1.2

Title.  With respect to the Property and the ownership thereof:




(i)

Real Property.  Seller is the owner of marketable fee simple title to the
Property.




(ii)

Personal Property.  Seller is the owner of good title to all Personal Property
free and clear of any and all liens, security interests, conditions,
restrictions, agreements, encumbrances and the like, whether filed or not.




12.1.3

Leases.  The list of the current Leases set forth in the Rent Roll is true and
correct as of the Agreement Date.  Except for the Leases, there are no other
leases, licenses or other agreements providing a party any right of occupancy of
the Property which would become an obligation of Bedford after the Closing Date.
 With respect to the Leases:




(i)

Each Lease has been duly and validly executed and delivered by the parties
thereto and is in full force and effect.




(ii)

There has been no assignment or subletting of the Tenant’s interest under any
Lease or release of any guarantor of the Tenant’s obligations except as
specifically provided in the Rent Roll.




(iii)

The copy of each Lease delivered by Seller to Bedford is true and accurate and
is unmodified except as set forth in any amendments delivered to Bedford.  There
are no understandings, oral or written, between the parties to the Lease which
in any material manner vary the obligations or rights of either party.




(iv)

Seller has not received notice of default by Seller under any Lease and there is
no default by a Tenant under a Lease, except as shown in the Rent Roll.




(v)

Except as set forth in each Lease, no Tenant has a right of refusal, option
right or other right to purchase all or any portion of a Property.




(vi)

The amount of any security deposit held by or for the benefit of Seller under
each Lease or any extension or expansion of any Lease is set forth on the Rent
Roll and in the Lease with such Tenant.




(vii)

No rent under any Lease has been paid for more than thirty (30) days in advance.

(viii)

All leasing commissions for the Leases, including extensions or expansions of
the Leases in effect as of the Agreement Date, have been paid.




(ix)

Seller has no knowledge or notice of: (a) any Tenant of the Property under any
Lease intending to vacate premises leased by such Tenant prior to the
termination of its Lease; (b) any right of offset against rent claimed by any
Tenant of the Property; (c) any assertion by any Tenant of the Property of
rights to improvements; or (d) the filing of any petition under the bankruptcy
law or state insolvency laws or laws for the reorganization of debtors by any
Tenant or its creditors.




(x)

There are no free rent, operating expense abatements, incomplete tenant
improvements, rebates, allowances or other unexpired concessions or any
termination, extension, cancellation or expansion rights under any existing or
pending Lease.




12.1.4

Service Contracts.  There are no service, supply, maintenance, leasing or
management agreements affecting the Property or the operation of any part
thereof, that will survive the Close of Escrow.




12.1.5

Other Contracts.  There are no written or oral: (i) leases or conditional sales
agreements for any of the Personal Property; (ii) sign agreements or licenses;
or (iii) other commitments or agreements incidental to the management,
operation, leasing or ownership of the Property except the Leases and the
service contracts that will be terminated by Seller at Closing.




12.1.6

Due Diligence Materials.  Copies of the Due Diligence Materials to be delivered
to Bedford as provided in this Agreement are true, accurate and complete copies
of all documents comprising the Due Diligence Materials, with all supplements,
amendments and exhibits thereto.  There are no modifications or other
agreements, written or oral, affecting the Due Diligence Materials other than as
expressly set forth in the copies delivered to Bedford.  All financial, income,
and expense statements included in the Due Diligence Materials have been
maintained in accordance with generally accepted accounting principles
consistently applied.




12.1.7

Litigation.  There is no litigation, claim, audit, action, or proceeding pending
affecting the Property in any manner.  To the best of Seller’s knowledge, there
is no threatened litigation, claim, audit, action, or proceeding by any public
board or body, any governmental or administrative agency or instrumentality, any
Tenant, or by any other person or entity affecting the Property in any manner.




12.1.8

Condemnation.  There is no pending or, to the best of Seller’s knowledge,
threatened condemnation, environmental, zoning or other land-use regulation
proceeding against the Property or any portion thereof.  Seller has no knowledge
or notice of any public request, plans or proposals for changes in access or
other municipal improvements that may affect the Property or result in a tax,
levy or assessment against the Property or otherwise detrimentally affect the
use, operation or value of the Property.




12.1.9

Utilities.  The Property is served by all utilities necessary for the operation
thereof and such utilities are adequate with respect to service and capacity for
the operation thereof.  All billed utility charges payable by Seller with
respect to the Property have been paid and no utility is making any claims for
any due or past due statements.




12.1.10  Zoning and Violations.  To the best of Seller’s knowledge, the Property
is zoned to permit the operations of the Improvements in accordance with their
current use as of the date hereof, and the present use and operation does not
constitute a non-conforming use and is not subject to a variance except for the
existing variance disclosed by Seller to Bedford.  Seller has no knowledge or
notice of any alleged violation of any fire, zoning, building, or health law,
regulation or ruling, whether federal, state or local, or of any other alleged
violation of law which affects the Property.




12.1.11  Defects.  To the best of Seller’s knowledge, there are no material
physical or mechanical defects at the Property, including, without limitation,
the structural and load-bearing components of the Property, the roof(s), the
parking lot(s), the plumbing, drainage, heating, air conditioning, electrical,
mechanical and life safety systems, and all such items are in good operating
condition and repair.  To the best of Seller’s knowledge, no part of any of the
Improvements on the Property encroaches upon any property adjacent thereto or
upon any easement, nor is there any encroachment or overlap upon the Property.




12.1.12  Environmental.  With respect to environmental matters affecting the
Property:




(i)

To the best of Seller’s knowledge, the Property is not in violation of any of
the Environmental Laws.  Neither Seller, nor to the best of Seller’s knowledge
any third party, has engaged in any operations or activities upon, or any use or
occupancy of the Property, or any portion thereof, for the purpose of or in any
way involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
under or in the Property, or transported any Hazardous Materials to, from or
across the Property in violation of the Environmental Laws.  Seller has not
given notice to any Tenant regarding any such activity.




(ii)

No Hazardous Materials have been constructed, deposited, stored, or otherwise
located on, under or in the Property by Seller or to the best of Seller’s
knowledge by any third party, including, without limitation, any Tenant at the
Property.




(iii)

Seller has not received notice nor to the best of Seller’s knowledge have any
Hazardous Materials migrated from other properties upon or beneath the Property.

(iv)

There are no underground storage tanks at the Property.




12.1.13  Geological.  To the best of Seller’s knowledge, there is no adverse
geological or soil condition affecting the Property.




12.1.14  Liens.  There are no mechanic’s, materialman’s or similar claims or
liens claimed against the Property for work performed or commenced on the
Property.




12.1.15  Disclosure.  No representation or warranty by Seller herein, nor any
certificate or other writing furnished or to be furnished by Seller to Bedford
pursuant hereto or in connection with the transaction contemplated hereby,
contains any untrue statement of fact, or omits or will omit to state a fact
necessary to make the statements contained herein or therein not misleading.




12.1.16  Compliance.  To the best of Seller’s knowledge, the Property and all
improvements thereon, including the Improvements, and the use and operation
thereof, are and will be at the Closing in compliance with all applicable laws,
ordinances, rules and regulations.  Seller has not received from any insurance
company or Board of Fire Underwriters any notice of any defect or inadequacy in
connection with the Property or its operation.




12.1.17  Licenses, Permits and Entitlements.  None of the Improvements
constructed pursuant to any development agreement, variance, conditional use
permit or similar waiver of applicable zoning laws, has any conditions precedent
or subsequent to development approvals remaining to be performed by Seller or
any owner with respect to such Improvements.  Seller has not entered into any
pending commitment or agreement, nor to Seller’s knowledge has its predecessor
entered into such a commitment or agreement, with a governmental agency with
respect to the Property.






12.1.18  Taxes and Assessments.  To the Best of Seller’s knowledge, there is no
(i) proposed increase in the assessed valuation of the Property (except pursuant
to the transaction contemplated hereby and annual increases in real property
taxes permitted under applicable law), or (ii) except as disclosed in the Title
Commitment, any existing or proposed assessment that has or may become a lien on
the Property.






12.2

Bedford Warranties.  Bedford hereby represents and warrants to Seller as follows
(each of which representations and warranties is true and correct on the date
hereof and will be true and correct on (and restated as of) the Closing Date,
and each of which shall survive the Closing Date):




12.2.1

Authority.  Bedford has all necessary power and authority to own, use and
transfer its properties (including the Property) and to transact the business in
which it is engaged, and holds all licenses and permits necessary and required
therefore, and has full power and authority to enter into this Agreement, to
execute and deliver the documents required of Bedford herein, and to perform its
obligations hereunder.




12.2.2

Approvals.  Bedford is duly authorized to execute and deliver this Agreement and
all documents and instruments and the transaction contemplated hereby or
incidental hereto without approval or consent from any party.




ARTICLE 13

FIRST REFUSAL




Until the first to occur of Bedford’s termination of this Agreement or two years
after the Closing Date (“Bedford’s Refusal Period”), Bedford shall have a right
of first refusal to purchase either or both of the two parcels of real property
described as “First Refusal Parcel 1” and “First Refusal Parcel 2” on Exhibit I
attached hereto (collectively the “First Refusal Property”) from Seller upon the
terms and conditions set forth below (“Bedford’s Right of First Refusal”):

(a)

Terms of Bedford’s Right of First Refusal.  If, at any time during Bedford’s
Refusal Period, Seller receives a bona fide third-party offer to buy the First
Refusal Property (or any portion thereof) that Seller is prepared to accept
(“First Refusal Property Offer”), then Bedford shall have a continuing right of
first refusal to purchase First Refusal Property (or the portion thereof that
the third-party offeror proposes to purchase) upon the same terms and conditions
that have been offered by such third-party.  Within five days of receipt of the
bona fide third party offer, Seller shall provide Bedford with Notice of such
offer, together with detailed documentation relative to the third-party offer
received by Seller containing the specific economic and non-economic terms and
conditions of such proposed sale.  If Bedford desires to exercise Bedford’s
Right of First Refusal, Bedford must deliver Notice to Seller of its election to
exercise such right within ten days of receipt of the third party offer from
Seller.  If Bedford elects to exercise Bedford’s Right of First Refusal under
the provisions of this paragraph within such time period, Bedford and Seller
shall within ten days thereof execute and deliver a new purchase and sale
agreement containing the terms of the First Refusal Property Offer and such
terms of this Agreement that are not inconsistent therewith.  If Bedford elects
not to exercise Bedford’s Right of First Refusal within such ten day period,
then Seller shall be free to sell the portion of the First Refusal Property set
forth in the First Refusal Property Offer; provided, however, if Seller
materially changes the economic and/or the non-economic terms and conditions of
the sale to its proposed buyer, or if Seller and the proposed buyer do not close
the contemplated transaction pursuant to the terms of the purchase agreement for
such First Refusal Property, then Seller must re-offer the First Refusal
Property to Bedford in accordance with the provisions of this Article.
 Bedford’s failure to exercise its first refusal as to a portion of the First
Refusal Property shall not extinguish its rights as to the remainder of such
property.

If, at any time during Bedford’s Refusal Period, Seller makes a good faith
election to commence development of either or both of First Refusal Parcel 1 or
2, Seller shall give Bedford Notice thereof and Bedford shall have ten days from
receipt of that Notice to elect to purchase the portion of the First Refusal
Property to be developed.  If Bedford elects to purchase the First Refusal
Property under the provisions of this paragraph, the purchase price shall be the
greater of the fair market value of the First Refusal Property or Eight and
00/100 Dollars ($8.00) times the “net” square feet of the First Refusal
Property.  The net square feet shall exclude any land that cannot be used for
City required setbacks, City required landscaping, parking or building.  The
purchase agreement for the First Refusal Property shall require a deposit equal
to one percent of the purchase price of the Fist Refusal Property.  Except as
provided otherwise in this paragraph, Bedford’s purchase of First Refusal
Property pursuant to this paragraph shall be on the same terms and conditions
set forth in this Agreement as are relevant to a land purchase.  If Bedford
elects not to exercise Bedford’s Right of First Refusal within such ten day
period, then Seller shall be free to develop the First Refusal Property;
provided, however, if Seller has not commenced construction on the property
within nine months following Bedford’s election not to exercise Bedford’s Right
of First Refusal, then Seller must re-offer the First Refusal Property to
Bedford in accordance with the provisions of the Article.

(b)

Covenants Running With the Land.  Bedford’s Right of Refusal contained in
Subparagraph (a) above shall be a restrictive covenant that runs with the land
and shall be binding upon Seller and its successors and assigns, but only for
the Bedford’s Refusal Period.  Bedford’s Right of First Refusal shall be
memorialized by a memorandum thereof, in the form of Exhibit J recorded against
the First Refusal Property at the Closing Date




ARTICLE 14

LIQUIDATED DAMAGES




14.1

BEDFORD’S LIQUIDATED DAMAGES.  THE PARTIES HAVE DISCUSSED AND NEGOTIATED IN GOOD
FAITH UPON THE QUESTIONS OF DAMAGES TO BE SUFFERED BY SELLER IN THE EVENT
BEDFORD DEFAULTS UNDER THIS AGREEMENT AND THE CLOSING DOES NOT OCCUR AS A
RESULT, AND THEY HEREBY AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF SUCH
A BREACH WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO DETERMINE.  ACCORDINGLY,
THE PARTIES AGREE THAT LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT THEN MADE
UNDER THIS AGREEMENT, ARE AND WILL BE REASONABLE.  IN THE EVENT OF SUCH DEFAULT
AND FAILURE TO CLOSE, SELLER’S SOLE RECOURSE SHALL BE TO RECEIVE SUCH LIQUIDATED
DAMAGES, AND BEDFORD SHALL HAVE NO ADDITIONAL LIABILITY WHATSOEVER.




INITIALS:

Seller: ___________

Bedford: ___________




14.2

Seller’s Default.  If the sale of the Property is not consummated because of a
default under this Agreement on the part of Seller or if a condition precedent
cannot be fulfilled because Seller frustrated such fulfillment by some
affirmative act or negligent omission, Bedford may either (1) terminate this
Agreement by delivery of notice of termination to Seller, whereupon (a) the
Deposit shall be immediately returned to Bedford, and (b) Seller shall pay to
Bedford any title, escrow, legal and inspection fees incurred by Bedford and any
other expenses incurred by Bedford in connection with the performance of its due
diligence review of the Property, including, without limitation, environmental
and engineering consultants’ fees and expenses, and neither party shall have any
further rights or obligations hereunder, or (2) continue this Agreement pending
Bedford’s action for specific performance and/or damages hereunder, including
Bedford’s costs and expenses incurred hereunder.




14.3

Arbitration of Disputes.   If a controversy arises with respect to the subject
matter of this Agreement or the transaction contemplated herein, Bedford and
Seller agree that such controversy shall be settled by final, binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.




Notice: By initialing in the space below you are agreeing to have any dispute
arising out of the matters included in the “Arbitration of Disputes” provision
decided by neutral arbitration as provided by Nevada law and you are giving up
any right you might possess to have the dispute litigated in court or jury
trial. By initialing in the space below you are giving up your judicial rights
to discovery and appeal, unless such rights are specifically included in the
“Arbitration of Disputes” provision. If you refuse to submit to arbitration
after agreeing to this provision, you may be compelled to arbitrate under the
authority of the Nevada Revised Statutes. Your agreement to this arbitration
provision is voluntary.




We have read and understand the foregoing and agree to submit disputes arising
out of the matters included in the “Arbitration of Disputes” provision to
neutral arbitration.




INITIALS:

Seller: ___________

Bedford: ___________




ARTICLE 15

BROKER’S COMMISSION




Except as set forth herein, Seller and Bedford each represents and warrants to
the other that it has not used any broker, agent, finder or other person in
connection with the transaction contemplated hereby to whom a brokerage or other
commission or fee may be payable, other than the Broker.  Seller shall pay a
commission to the Broker in accordance with the terms of a separate agreement.
 Each party indemnifies and agrees to defend, protect and hold the other
harmless from any claims resulting from the breach by the indemnifying party of
the warranties and representations in this Article 15.




ARTICLE 16

GENERAL PROVISIONS




16.1

Notice.  Any notice, request, demand, consent, approval or other communication
(any of which is hereinafter called “Notice”) provided or permitted under this
Agreement shall be in writing, signed by the party giving such Notice, and shall
be deemed to have been given:  (a) upon hand delivery, (b) one day after being
deposited with Fed Ex or another reliable overnight courier service, (c) upon
delivery if transmitted by facsimile, or (d) two days after being deposited in
the United States mail, registered or certified mail, postage prepaid, return
receipt required, and addressed as follows:




If to Bedford:

Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA 94549

Attn.:  Stephen M. Silla

Fax:  (925) 283-8480




With a copy to:

Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA 94549

Attn.:  Dennis Klimmek

Fax:  (925) 283-8480










If to Seller:

Arville & Russell, LLC

5365 S. Cameron Ave.

Las Vegas, NV  89118

Attn.:  Rick Stratton

Fax:  (702) _________________




With a copy to:

Coldwell Banker Commercial ETN

5720 South Arville, Suite 108

Las Vegas, NV  89118

Attn.:  E. Thomas Naseef

Fax:  (702) 247-8747




If to Escrow Holder:

To the address set forth in Section 1.2.7.




Any party may change its address for purpose of receipt of any such Notice by
providing notice as set forth herein.




16.2

Headings.  The titles and headings of the various Articles and sections hereof
are intended solely for means of reference and are not intended for any purpose
whatsoever to modify, explain or place any construction on any of the provisions
of this Agreement.




16.3

Severability.  If any of the provisions of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement by the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable shall not be affected thereby, and
every provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.




16.4

Attorneys’ Fees.  If a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, then the party not
prevailing in such dispute shall pay any and all costs and expenses incurred by
the other party on account of such default and/or in enforcing or establishing
its rights hereunder, including, without limitation, court costs, attorneys’
fees and disbursements.  Attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment.  Such attorneys’ fees obligation is intended to be severable from the
other provision of this Agreement and to survive and not be merged into any such
judgment.




16.5

Integration.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may not be
modified, amended or otherwise changed in any manner except by a writing
executed by the party against whom enforcement is sought.  All exhibits attached
hereto are incorporated herein by reference.




16.6

Successors and Assigns.  This Agreement and all covenants, terms and provisions
contained herein shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assignees.




16.7

Assignment.  Seller may not assign its rights hereunder without the prior
written consent of Bedford.  Bedford may assign its rights hereunder so long as
Bedford covenants to remain responsible for full performance hereof through the
Close of Escrow.




16.8

Time of the Essence.  Time is of the essence of every provision of this
Agreement.




16.9

Possession.  Possession of the Property shall be delivered to Bedford on the
Closing Date, subject to existing Leases.




16.10

Construction.  The parties acknowledge that with respect to the transactions
contemplated herein:  (a) each party and its counsel have reviewed and revised
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits thereto;
(b) neither party has received from the other any accounting, tax, legal or
other advice; and (c) each party has relied solely upon the advice of its own
accounting, tax, legal and other advisor.




16.11

Exclusivity.  Seller agrees not to market the Property or show the Property to
any other prospective purchasers or to negotiate for the placement of mortgage
financing on the Property during the term of this Agreement.

16.12

Survival.  All representations and warranties by the respective parties
contained herein or made in writing pursuant to this Agreement are intended to
and shall remain true and correct as of the time of Closing, shall be deemed to
be material, and shall survive the Closing Date and the recordation of the Deed.
 All statements contained in any certificate or other instrument delivered at
any time by or on behalf of Seller in conjunction with the transaction
contemplated hereby shall constitute representations and warranties hereunder.
 All obligations of Seller and Bedford stated in this Agreement, including the
indemnification set forth in Article 13, shall survive the Closing Date.

16.13

Confidentially and Publicity.  The parties shall at all times keep this
transaction and any documents received from each other confidential, except to
the extent necessary to (a) comply with applicable law and regulations, or (b)
carry out the obligations set forth in this Agreement.  Any such disclosure to
third parties shall indicate that the information is confidential and should be
so treated by the third party. Until after the closing Seller shall not make any
press release or other public disclosure concerning this transaction without the
prior written consent of Bedford.




16.14

Counterpart and Facsimile Signatures.  This Agreement may be executed in two or
more counterparts, each of which is deemed an original, but all of which when
taken together shall constitute one agreement.  Signatures received by facsimile
transmission shall be of the same force and effect as original signatures.




16.15

Governing Law.  The laws of the State of Nevada shall govern this Agreement and
any question arising hereunder shall be construed or determined according to
such law.




16.16

No Offer.  The submittal of a draft of this Agreement, or the execution of this
Agreement by either party, shall not constitute an offer.  Neither party to this
Agreement shall be bound to any of its terms until both parties have executed
this Agreement and each party has received an original or facsimile signature
copy.




ARTICLE 17

1031 EXCHANGE




Seller agrees to cooperate with Bedford in completing an exchange qualifying for
nonrecognition of gain under Code section 1031 and the applicable provisions of
the California Revenue and Taxation Code.  Bedford reserves the right to convert
this transaction to an exchange at any time before the Closing Date.  Seller and
Bedford agree, however, that consummation of the transaction contemplated by
this Agreement is not predicated or conditioned on completion of such an
exchange.  If Bedford elects to complete an exchange, Seller shall execute all
escrow instructions, documents, agreements, or instruments reasonably requested
by Bedford to complete the exchange.  Seller shall incur no additional
liabilities, expenses, or costs as a result of or connected with the exchange.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.







BEDFORD:







Bedford Property Investors, Inc., a Maryland corporation







By:  /s/ Stephen M. Silla

        Stephen M. Silla,

        Senior Vice President

 




SELLER:  




Arville & Russell, LLC, a Nevada limited liability company







By: /s/ Clifford R. Stratton

        Clifford R. Stratton

        Managing Partner










- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT A




Legal Description







All of that certain real property located in Clark County, Nevada described as
follows:




APN 162-31-510-002, 3.29 acres, and

APN 162-31-510-003, 3.51 acres .




The precise legal description shall be as approved by Bedford in connection with
its title review under Article 4 of this Agreement.










- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT B




Description of Personal Property







The following Personal Property is to be conveyed by Seller to Bedford in
accordance with the terms of this Agreement.  Unless the word “None” is set
forth below, if no property is listed on this Exhibit B the list of Personal
Property shall be agreed upon by Bedford and Seller within twenty days after the
Agreement Date.
















- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT C

|

Order No.

|

Escrow No.

|

Loan No.

|

|

|

When Recorded Mail To:

|

|

D. E. Green

|

Bedford Property Investors, Inc.

|

270 Lafayette Circle

|

Lafayette, CA 94549

|

|

|

Space above this line for Recorder's Use

____________________________________|________________________________________________________







GRANT DEED







FOR VALUE RECEIVED, Arville & Russell, LLC, a Nevada limited liability company
(“Grantor”), grants to Bedford Property Investors, Inc., a Maryland corporation
(“Grantee”), all that certain real property (“Property”) located in the County
of Clark, State of Nevada, as more particularly described on Exhibit A attached
hereto.




This Grant Deed is made by Grantor and accepted by Grantee subject to: (i)
non-delinquent real property taxes and assessments; (ii) all covenants,
conditions, restrictions and easements and all rights of way (iii) all matters
ascertainable by a reasonable inspection or survey of the Property; and (iv) all
matters affecting the condition of title to the Property suffered or created by
or with the written consent of Grantee.




IN WITNESS WHEREOF, Grantor has executed this Grant Deed this ____ day of June,
2003.




“Grantor”:




Arville & Russell, LLC, a Nevada limited liability company







By: _____________________________

        Clifford R. Stratton

        Managing Partner













STATE OF NEVADA

)

    

)

SS.

COUNTY OF Clark

)







On, ________________, 2003, before me, the undersigned, a Notary Public in and
for said County and State, personally appeared ______________________________,
known to me to be the _______________ of Arville & Russell, LLC, that executed
the within instrument, and known to me to be the persons who executed the within
instrument on behalf of the corporation therein named, and acknowledged to me
that such corporation executed the within instrument pursuant to its bylaws or a
resolution of its board of directors.




Witness my hand and official seal.




(SEAL)




_________________________________________




Notary Public in and for the State of Nevada, County of Clark.




My Commission Expires:







- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT D




Bill of Sale and Assignment




This Bill of Sale and Assignment is made this ___ day of ___________, 2003, by
and between Arville & Russell, LLC (“Assignor”), and Bedford Property Investors,
Inc., a Maryland corporation (“Assignee”).




1.

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor hereby sells, transfers, assigns and conveys to Assignee,
the following:




a.

All right title and interest of Assignor, if any, in and to all tangible
personal property (“Personal Property”) and located on, and used in connection
with the management, maintenance or operation of that certain land and
improvements located in the County of Clark, State of Nevada, as more
particularly described in Exhibit 1 attached hereto and made a part hereof
(“Real Property”), but excluding tangible personal property owned by the tenants
of the Real Property or owned by other third parties or leased to Seller and
excluding fixtures and improvements which are being transferred to Assignee by a
Grant Deed to be recorded in the County Recorder’s Office in the County of Clark
(“Deed”).




b.

All right, title and interest of Assignor, if any, in and to any warranties
pertaining to the Real Property, any trade names of the Property, any logos,
signs, trademarks, telephone listings, permits and licenses for the Property.




c.

All right, title and interest of Assignor in and to those certain leases (the
“Leases”) shown on the Rent Roll attached hereto as Exhibit 2 and made a part
hereof relating to the leasing of space in the Real Property and all of the
rights, interests, benefits and privileges of the lessor thereunder, but subject
to all terms conditions, reservations and limitations set forth in the Leases.




2.

This Bill of Sale and Assignment is given pursuant to that certain Purchase
Agreement and Escrow Instructions (the “Agreement”) dated as of June ___, 2003,
between Assignor and Assignee, providing for, among other things, the conveyance
of the Personal Property and the Leases.




3.

The Personal Property conveyed hereunder is conveyed by Assignor and accepted by
Assignee as is, where is, and without any warranties regarding the existence,
location or condition of any Personal Property or any other warranties of
whatsoever nature, express or implied, regarding the Personal Property.  It is
the intention of Assignor and Assignee expressly to negate and exclude all
warranties, including, without limitation, the implied warranties of
merchantability and fitness for any particular purpose.




4.

Assignee hereby accepts the assignment of the Personal Property and the Leases
and agrees to assume and discharge, in accordance with the terms thereof, all of
the obligations thereunder from and after the date of the recording of the Deed.




5.

Except for tenant improvement, lease commission and other obligations related to
any Leases that have been expressly assumed by Assignor in the Agreement,
Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the foregoing obligations
arising from and accruing on or after the date of the recording of the Deed.




6.

Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations arising under
the Leases or arising before the date of the recording of the Deed.  Assignor
further agrees to indemnify and hold harmless Assignee from any cost, liability,
damage or expense (including attorneys’ fees) arising out of or relating to
tenant improvement, lease commission and other obligations related to any Leases
that have been expressly assumed by Assignor in the Agreement.




7.

This Bill of Sale and Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale and
Assignment as of the date first above written.







ASSIGNOR:




Arville & Russell, LLC, a Nevada limited liability company







By: _____________________________

        Clifford R. Stratton

        Managing Partner

 




ASSIGNEE:




Bedford Property Investors, Inc., a Maryland corporation







By: _____________________________

Stephen M. Silla

Senior Vice President










- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT F




Notice To Tenants













______________, 2003




Tenant:

___________________________

___________________________

___________________________







Re:

Change of Ownership

Russell Commerce Center







You are hereby notified that as of the date of this letter, Arville & Russell,
LLC sold the captioned property to Bedford Property Investors, Inc., a Real
Estate Investment Trust (“Bedford”).  Effective today, all lease payments and
other charges due under your lease, including delinquent rent, are to be paid to
Bedford at the following address:




Bedford Property Investors, Inc.

Lockbox #73048 – [Russell Commerce Center]

P. O. Box 60000

San Francisco, CA 94160-3048




The on-site management of the property will be handled by Bedford.  Any notices
relating to operational matters at the property should be sent to
______________________________ Attention:  _________________ (the “Property
Manager”).  Please also send a copy of the notice to James R. Moore, Jr. at the
address in the next paragraph.




All legal notices under your lease should be sent to Bedford Property Investors,
Inc., 270 Lafayette Circle, Lafayette, CA 94549, Attention:  James R. Moore,
Jr., President and Chief Operating Officer.




Bedford acknowledges that it is now responsible for your security deposit in the
amount of $_______.







- # -

Russell/Purchase Contract rev2/12/15/03









If you are required to furnish a certificate of liability insurance to the
landlord under your present lease agreement, please obtain such certificate
promptly, naming Bedford Property Investors, Inc. as an additional insured.
 Send the required certificates to Bedford to the attention of the Property
Manager identified above.  Thank you.




Sincerely,




Bedford Property Investors, Inc.







By:  ______________________________

Stephen M. Silla

Senior Vice President







Arville & Russell, LLC







By: _____________________________

        Clifford R. Stratton

        Managing Partner







- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT G




Tenant Estoppel Certificate







To:

Bedford Property Investors, Inc. (“Bedford”)

270 Lafayette Circle

Lafayette, CA 94549




Bank of America N.T. & S.A. (“Bank”), as Administrative Agent

Commercial Real Estate Services Division

50 California Street, 11th Floor

San Francisco, California 94111

Attn.:  Shirley Lee




Re:

Lease Dated:

__________________________________

Current Landlord:

Arville & Russell, LLC (“Landlord”)

Tenant:

_________________________ (“Tenant”)

Premises:

Approximately ____________ square feet

located at _____ S. Arville

Las Vegas, Nevada (“Premises”)




Ladies and Gentlemen:




The undersigned, Tenant under the above-described lease, hereby certifies to you
as of the date hereof the following:




1.

Tenant is the present owner and holder of the tenant’s interest under the lease
described above, as it may be amended to date (the “Lease”).  The Lease covers
the Premises referenced above, located within the building (the “Building”) at
the address set forth above.




2.

(a)

The attached Exhibit 1 accurately identifies the Lease and all of the
modifications, amendments, supplements, side letters, addenda and riders of and
to it.




(b)

The term of the Lease commenced on _______________, 20___, and will expire on
_____________________, including any presently exercised option or renewal term.
 Tenant has no option or right to renew, extend or cancel the Lease, or to lease
additional space in the Premises or Building (except as specified in
_____________________, a copy of which is attached hereto).  The Lease provides
that in addition to the Premises, Tenant has the right to use or rent ________
parking spaces in or near the Building during the term of the Lease.




(c)

Tenant has no option or preferential right to purchase all or any part of the
Premises (or the land or Building of which the Premises are a part), and has no
right or interest with respect to the Premises or the Building other than as
Tenant under the Lease (except as specified in ____________, a copy of which is
attached hereto).




(d)

The annual minimum rent currently payable under the Lease is $_____________, and
such rent has been paid through the month of ____________, 2003, in the amount
of $_____________ base rent plus $__________ CAM, $__________ taxes and
$_________ insurance.




(e)

Tenant has made no agreement with Landlord or any agent, representative or
employee of Landlord concerning free rent, partial rent, rebate of rental
payments or any other similar rent concession (except as expressly set forth in
______________, a copy of which is attached hereto).  Tenant is not entitled to
any credit against any rent or other charge or rent concession under the Lease
except as set forth in the Lease.  No rental payments have been made more than
one month in advance.




(f)

Landlord currently holds a security deposit in the amount of $___________, which
is to be applied by Landlord or returned to Tenant in accordance with the Lease.
 Tenant acknowledges and agrees that Bank shall have no responsibility or
liability for any security deposit, except to the extent that any security
deposit shall have been actually received by Bank.




3.

(a)

The Lease is in full force and effect and constitutes the entire agreement
between Tenant and Landlord with respect to the Premises, and has not been
modified, changed, altered or amended except as shown in Exhibit 1.  There are
no other agreements, written or oral, which affect Tenant’s occupancy of the
Premises.




(b)

Tenant has provided all insurance required of Tenant under the Lease and all
premiums have been paid.




(c)

To the best knowledge of Tenant, no party is in default under the Lease and no
event has occurred which, with the giving of notice or passage of time, or both,
would constitute such a default.




(d)

The interest of Tenant in the Lease has not been assigned or encumbered.




(e)

All contributions required by the Lease to be paid by Landlord to date for
improvements to the Premises have been paid in full and all of Landlord’s
obligations with respect to tenant improvements have been fully performed.
 Tenant has accepted the Premises, subject to no conditions other than those set
forth in the Lease.




(f)

Neither Tenant nor any guarantor of Tenant’s obligations under the Lease is the
subject of any bankruptcy or other voluntary or involuntary proceeding, in or
out of court, for the adjustment of debtor-creditor relationships.




4.

Tenant represents and warrants that it has not used, generated, released,
discharged, stored or disposed of any Hazardous Substances on, under, in or
about the Building or the land on which the Building is located, other than in
the ordinary and commercially reasonable course of Tenant’s business in
compliance with all applicable laws.  Except for such legal and commercially
reasonable use by Tenant, Tenant has no actual knowledge that any Hazardous
Substance is present, or has been used, generated, released, discharged, stored
or disposed of by any party on, under, in or about such Building or land.
 Tenant has no actual knowledge of any underground storage tanks on the
property.




As used here, "Hazardous Substance" means any substance, material or waste
(including petroleum and petroleum products) which is designated, classified or
regulated as being "toxic" or "hazardous" or a "pollutant" or which is similarly
designated, classified or regulated, under any federal, state or local law,
regulation or ordinance.




5.

Tenant acknowledges the right of Bedford, Bank and Bedford’s future lenders to
rely upon the statements and representations of Tenant contained in this
Certificate and further acknowledges that any purchase by Bedford of the
property which includes the Premises and the Building, and any loan made by Bank
to Bedford and secured in whole or in part by the property which includes the
Premises and the Building, will be made and entered into in material reliance on
this Certificate.  Tenant hereby agrees to furnish Bank or Bedford with such
other and further estoppel certificates as Bank or Bedford may reasonably
request.







"Tenant"




_____________________________________

a ____________________________________







By: __________________________________

Name: _______________________________

Title: _________________________________

Date: _________________________________










- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT 1




Lease Documents







The following constitute the Lease and all of the modifications, amendments,
supplements, side letters, addenda and riders of and to it:




1.







2.







3.










- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT I




Legal Description of First Refusal Property







All of that certain real property located in Clark County, Nevada described as
follows:




First Refusal Parcel 1:  APN 162-31-102-004 (being that property of Seller
located directly across South Arville from the Property, to the west, and
consisting of approximately 2.27 acres).




First Refusal Parcel 2:  APN 162-31-510-004 (being that property of Seller
located directly south of the Property and consisting of approximately 1.05
acres).







The precise legal description of First Refusal Parcel 1 and First Refusal Parcel
2 shall be as approved by Bedford in connection with its title review under
Article 4 of this Agreement.]










- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT J




Recording Requested by:







After Recordation, Mail to:



















_______________________________________________________________________________

          Space above this line for recorder's use







MEMORANDUM OF FIRST REFUSAL




 

This Memorandum of First Refusal is executed concurrently with that certain
Purchase Agreement and Escrow Instructions, dated June ___, 2003 (the
“Agreement”), between the undersigned Owner and Bedford Property Investors,
Inc., a Maryland corporation (“Bedford”) relating to the following property
(herein the “Property”):




See Legal Description attached hereto as Exhibit A.




Owner hereby grants to Bedford the exclusive first right of refusal to purchase
the Property under the terms and conditions described in detail in the
Agreement.  This first refusal shall expire on June ___, 2005, and unless
exercised prior to that date Bedford shall have no further interest in the
Property.







OWNER




Arville & Russell, LLC, a Nevada limited liability company







By: _____________________________

        Clifford R. Stratton

        Managing Partner







- # -

Russell/Purchase Contract rev2/12/15/03






EXHIBIT K




Recording Requested by:







After Recordation, Mail to:




Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA  94549

Attn.:  Diana Green




_______________________________________________________________________________

          Space above this line for recorder's use







EASEMENT AGREEMENT




This Easement Agreement (“Agreement”) is made as of this _____ day of
_____________, 2003, by and among Bedford Property Investors, Inc.., a Maryland
corporation (“Bedford”); and Arville & Russell, LLC, a Nevada limited liability
company (“Arville”), with respect to the following facts, understandings and
intentions of the parties:




RECITALS




A.

Arville is the owner of that parcel of real property located in the City of Las
Vegas, County of Clark, State of Nevada, referred to herein as the “Arville
Parcel”, legally described on Exhibit A attached hereto and incorporated herein
by this reference.  The Arville parcel is presently undeveloped.




B.

Bedford is the owner of that parcel of real property located in the City of Las
Vegas, County of Clark, State of Nevada, referred to herein as the “Bedford
Parcel”, legally described on Exhibit B attached hereto and incorporated herein
by this reference.  The Arville parcel is presently developed with two
buildings.




C.

As a condition of Bedford’s purchase of the Bedford Parcel from Arville, Arville
agreed to grant Bedford an Easement for ingress and egress to the Bedford Parcel
from the southeast corner of the Bedford Parcel across the Arville Parcel to
connect to Arville Street.  Said Easement will ultimately be defined as a
driveway of 24 feet in width (the “Driveway”) in accordance with the provisions
of Section 3 of this Agreement.




D.

Bedford and Arville now desire to enter into this Agreement for the purpose of
granting the nonexclusive Easement for the Driveway and to define the parties’
obligations with respect to the location, possible relocation, construction and
maintenance of the Driveway.




NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




AGREEMENT




1.

Grant of Easement.  Arville hereby grants and conveys to Bedford a non-exclusive
easement for the construction, use, operation and maintenance of the Driveway
for the passage of motor vehicles (an “Easement”) over and across the Arville
Parcel.  It is understood that the location of the Driveway shall be determined
in accordance with the approval of the Preliminary Plan set forth in Section 5
of this Agreement.  After the construction of the Driveway is completed, Arville
may record an amendment to this Agreement, which Bedford shall execute,
providing a legal description of the location of the Driveway so that the
Easement will no longer blanket the Arville Parcel.




2.

Term.  The Easement herein granted shall continue in effect in perpetuity.




3.

Driveway Requirements.  The parties agree that the Driveway shall meet all of
the following minimum criteria:  (1) it shall be at least 24 feet in width, (2)
it shall have slopes that are not steeper than standard requirements to
accommodate 18-wheel tractor trailers, (3) it shall have a turning radius and a
paving section that meet the standard requirements to accommodate 18-wheel
tractor trailers (the “Driveway Requirements”).




4.

Construction of Improvements.  If Arville develops the Arville Parcel it shall
construct the Driveway at that time, at Arville’s expense, pursuant to plans
approved as provided for in Sections 5 and 6, below.  At any time prior to the
development of the Arville Parcel, Bedford may construct the Driveway at
Bedford’s expense pursuant to plans approved as provided for in Sections 5 and
6, below.  Arville may relocate the Driveway at its expense pursuant to plans
approved as provided for in Sections 5 and 6, below.  




5.

Approval of Plans.  The party who will be constructing the Driveway (the
“Constructing Party”) will submit to the other party (the “Approving Party”) for
approval as set forth below a “Preliminary Plan” showing the location, grade and
other relevant information for the design of the Driveway and meeting all of the
Driveway Requirements.  The Approving Party shall approve the Preliminary Plan
within five business days of receipt, or Approving Party shall supply a detailed
written explanation of any reasons for disapproval.  The Approving Party’s
approval shall not be unreasonably conditioned or withheld and shall be deemed
given if no written disapproval is received by the Constructing Party within the
time frame herein specified.




6.

Preparation of Construction Plans.  The Constructing Party shall cause to be
prepared “Construction Plans” and deliver the same to the Approving Party as
soon as reasonably possible.  Five business days after receipt of the
Construction Plans, the Approving Party will give the Constructing Party Notice
either that (i) the Approving Party approves the Construction Plans or (ii) the
Approving Party disapproves the Construction Plans because they do not conform
to the Driveway Requirements and/or they vary in design from the Preliminary
Plan approved by the Approving Party in the particular instances specified by
the Approving Party in such Notice.  The Approving Party’s failure to provide
such Notice within said five business day period shall be conclusively deemed as
the Approving Party’s approval of the Construction Plans.




7.

Building Permits.  After approval of the Construction Plans by the Approving
Party, the Constructing Party or its contractor shall submit the Construction
Plans to the appropriate governmental body for plan checking and a building
permit.  




8

Insurance.  The Constructing Party shall obtain and keep in force at all times
during its construction work Commercial General Liability Insurance “Combined
Single Limit” (covering personal injury liability, bodily injury liability, and
property damage liability) of not less than Two Million Dollars ($2,000,000.00)
for total claims for any one occurrence;, which shall name the Approving Party
as an additional insured:




9.

Maintenance.  The owner of the Bedford Parcel shall at its sole cost and expense
maintain, repair and replace, as necessary, the Driveway, and shall keep the
same in good, clean, and safe condition until such time as one or more buildings
are constructed on the Arville Parcel.  After such construction is completed,
the parties shall each pay one-half of the cost and expense to maintain, repair
and replace, as necessary, the Driveway




10.

Miscellaneous.




a)

Default; Right to Cure.  If the owner of a Parcel shall at any time be in
default in the performance of any of the covenants, terms, conditions or
provisions of this Agreement, and the defaulting party shall fail to cure such
default within ten days following receipt of Notice thereof, the owner of the
other Parcel shall have the following rights:




(i)

the right, but not the obligation, to cure such default for the account of and
at the expense of the defaulting Party.  To effect any such cure, the curing
Parcel owner shall have the right to enter upon the Driveway to perform any
necessary work or furnish any necessary materials or services to cure the
default as provided herein.




(ii)

to prosecute any proceedings at law or in equity against the defaulting Parcel
owner or any successor in interest, or any other person, violating or attempting
to violate any of the provisions of this Agreement or to prevent any person from
violating or attempting to violate the provisions of this Agreement, including,
without limitation, an action for specific performance, and to recover damages
for any such violation or attempted violation.  Any costs and expenses incurred
by the curing Parcel owner, and all costs and expenses of any proceedings at law
or in equity in which the curing Parcel owner is the prevailing party, including
reasonable attorneys’ fees awarded by any court of competent jurisdiction, shall
be assessed and paid by the defaulting Parcel owner.




b)

Interest on Past Due Amounts.  In the event any party hereto shall fail or
refuse to pay when due any amount payable hereunder, such past due amount shall
earn interest from the original due date until paid at a rate equal to three (3)
percentage points above the “Prime Rate” as published from time to time in the
Money Section of the Wall Street Journal.




c)

Covenants Running with the Land.  Each of the parties hereto agrees that its
Parcel is held and shall henceforth be held, sold, conveyed, hypothecated,
encumbered, leased and otherwise used subject to the easements, covenants,
conditions and restrictions set forth herein.




d)

Notices.  All notices required or permitted by this Agreement shall be given in
writing, and served by personal delivery or by United States express mail or
receipted overnight courier service, or by United States registered or certified
mail.  Notices shall be deemed given when received.  Notices shall be addressed
as set forth below but any party may change its address by giving written notice
thereof to the others in accordance with the provisions of this paragraph.




To Bedford:

Bedford Property Investors

270 Lafayette Circle

Lafayette, CA  94549

Attention:  Chief Operating Officer




With a copy to:

Bedford Property Investors

3002 Dow Avenue, Suite 220

Tustin, CA  92780

Attention:  Regional Manager




To Arville:

Arville & Russell, LLC,

5365 S. Cameron Ave.

Las Vegas, NV  89118

Attention:  Rick Stratton




e)

Amendment.  This Agreement may be modified or amended, in whole or in part, only
by a written and recorded instrument executed by the owners of all Parcels.




f)

Attorneys’ Fees.  In the event of any controversy, claim or dispute concerning
the interpretation or enforcement of any of the provisions of this Agreement or
the breach of any provision of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, expenses and costs.




g)

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada.




h)

Exhibits.  All exhibits attached hereto are incorporated by this reference as if
fully set forth herein.  This Agreement along with any exhibits and attachments
hereto constitute the entire agreement between the parties relative to the
subject matter hereof.   Subject to the limitations on transfer set forth
herein, all rights, obligations and conditions of this Agreement shall be
binding upon and accrue to the benefit of the successors and assigns of the
parties hereto.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.







Owner:




Arville & Russell, LLC, a Nevada limited liability company







By: _____________________________

        Clifford R. Stratton

        Managing Partner

 




Bedford:




Bedford Property Investors, Inc., a Maryland corporation







By: _____________________________

Stephen M. Silla

Senior Vice President










- # -

Russell/Purchase Contract rev2/12/15/03


